--------------------------------------------------------------------------------

Exhibit 10.2
 
RESTRICTED SHARE UNIT AGREEMENT
PURSUANT TO THE
TRONOX LIMITED
MANAGEMENT EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED SHARE UNITS WITH TSR METRICS


*  *  *  *  *


Participant:


Grant Date:
 
Number of Restricted Share Units granted:


*  *  *  *  *


THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Tronox Limited (the
“Company”), and the Participant specified above, pursuant to the Tronox Limited
Management Equity Incentive Plan (the “Plan”), which is administered by the
Committee; and


WHEREAS, it has been determined by the Committee under the Plan that it would be
in the best interests of the Company to grant and issue the Restricted Share
Units provided herein to the Participant on and subject to the terms and
conditions of the Plan and this Agreement (“TSR RSUs”).


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1.             Incorporation By Reference; Plan Document Receipt Certain Defined
Terms.  This Agreement is an Award Agreement for the purpose of the Plan.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  Unless otherwise provided herein,
in the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
 

--------------------------------------------------------------------------------

2.             Grant of Restricted Share Unit Award.  The Company hereby grants
to the Participant, as of the Grant Date specified above,  and shall issue to
the Participant on or as soon as practicable after the date of execution of this
Agreement the number of TSR RSUs specified above.  The Participant agrees and
understands that except as provided by the Plan nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of any such
shares, except as otherwise specifically provided for in the Plan or this
Agreement.  The Participant also agrees and understands that the TSR RSUs are
not Shares and do not confer rights on the Participant as a Shareholder.


South Africa Participants Only:  The Participant must provide satisfactory
evidence that he has complied with all regulatory requirements (including,
without limitation, the approval of the South African Reserve Bank and the South
African Revenue Services) in the Republic of South Africa in which the
Participant is habitually resident and is employed indirectly, within 12 months
of the grant date, before the first vesting.  It is recorded that to the extent
that the Participant does not provide the aforementioned evidence of his
compliance with the regulatory requirements in South Africa, the Company shall
not be obliged to issue the shares to the Participant.
 
3.             Vesting.


(a)          Total Shareholder Return Vesting.  Except as otherwise provided in
this Section 3, the TSR RSUs subject to this Agreement shall vest based upon the
Company’s Total Shareholder Return over the Measurement Period.  The
“Measurement Period” shall mean the period commencing on the first day of the
calendar quarter immediately preceding the Grant Date and ending on the last day
of the calendar quarter immediately preceding the third (3rd) anniversary of the
start of the Measurement Period.


(i)          Subject to the Participant’s continued employment on the third
(3rd) anniversary of the Grant Date, the number of TSR RSUs that shall vest
pursuant to this Section 3(a) shall be equal to the aggregate number of TSR RSUs
multiplied by the applicable TSR Payout Percentage.  The following table shall
be used to determine the “TSR Payout Percentage”:


Three-Year Total Shareholder Return Ranking
Payout Percentage
65th percentile or higher (Maximum)
200%
50th percentile or higher, but lower than 65th percentile (Target)
100%
35th percentile or higher, but lower than 50th percentile (Threshold)
25%
Below 35th percentile
0%



To the extent that actual Total Shareholder Return for the Measurement Period
hereunder is between the Threshold level and the Target level or between the
Target level and the Maximum level, the number of TSR RSUs to become vested
hereunder shall be determined on a pro rata basis using straight line
interpolation; provided that no TSR RSUs shall become vested if the actual Total
Shareholder Return level achieved for the Measurement Period is less than the
Threshold level of performance set forth in the table above; and provided,
further, that the maximum number of TSR RSUs that may become vested shall not
exceed the number of TSR RSUs set forth in the table above corresponding to the
Maximum level of performance.
 
2

--------------------------------------------------------------------------------

(ii)         The percentile of the “Total Shareholder Return”  (defined as Share
price appreciation plus dividends reinvested) shall be the Company’s Total
Shareholder Return for the Measurement Period as compared to the Total
Shareholder Return for the companies, without replacement, which are set forth
on Exhibit A hereto (as such list may be amended by the Committee, the “Peer
Group”).


(iii)        The Company’s Total Shareholder Return shall be the Company’s Total
Shareholder Return for the Measurement Period calculated with dividends
reinvested, for the Shares as reported on the applicable national exchanges on
which the Shares are listed for trading and ending on the last day of the
Measurement Period (or, if the Shares are not traded on that date, on the next
preceding trading date on which the Shares are traded).  For purposes of
calculating Total Shareholder Return:
 
(A)         The starting price for the Shares and the stock of each company in
the Peer Group shall be the average of the closing price for each trading day
within the thirty (30) trading days ending on the day before the first day of
the Measurement Period; and


(B)          The ending stock price for the Shares and the stock of each company
in the Peer Group shall be the average of the closing prices for each trading
day within the thirty (30) trading days ending on the last day of the
Measurement Period.


(iv)          In the event of an exchange, tender offer, merger, consolidation,
recapitalization, split, combination or otherwise, the Committee may make
appropriate adjustments to the applicable Total Shareholder Return performance
metrics.  The Committee’s adjustment shall be made in accordance with the
provisions of the Plan and shall be effective and final, binding and conclusive
for all purposes of the Plan and this Agreement.


(b)           Termination in General.  Except as otherwise set forth in Sections
3(c), 3(d), 3(e), 3(f), and 3(g) hereof, all unvested TSR RSUs shall immediately
be canceled and forfeited upon a Termination for any reason.


(c)           Termination for Death or Disability.  Upon a Participant’s
Termination due to the Participant’s death or Disability, all unvested TSR RSUs
shall immediately become vested assuming a TSR Payout Percentage of 100%.


(d)           Termination for Normal Retirement.  Upon a Participant’s
Termination due to the Participant’s Normal Retirement, a pro rata portion of
the unvested TSR RSUs that would have been eligible to vest on the third (3rd)
anniversary of the Grant Date shall remain outstanding and be eligible to vest
based upon the Company’s actual performance over the Measurement Period in
accordance with Sections 3(a) as applicable, in an amount determined by
multiplying the number of TSR RSUs that were eligible to become vested on the
third (3rd) anniversary of the Grant Date by a fraction, the numerator of which
is the number of full months that have elapsed beginning on the Grant Date and
ending on the date of Termination and the denominator of which is 36.  For
purposes of this Agreement, “Retirement” shall mean a Termination other than a
termination for Cause at or after age 65, or such earlier date after age 50 as
may be approved by the Committee with regard to such Participant, in its sole
discretion, subject to Section 409A of the Code.
 
3

--------------------------------------------------------------------------------

(e)           Termination without Cause.  Upon a Participant’s Termination by
the Company without Cause, a pro rata portion of the unvested TSR RSUs that
would have been eligible to vest on the third (3rd) anniversary of the Grant
Date shall remain outstanding and be eligible to vest based upon the Company’s
actual performance over the Measurement Period in accordance with Section 3(a)
in an amount determined by multiplying the number of TSR RSUs that were eligible
to become vested on the third (3rd) anniversary of the Grant Date by a fraction,
the numerator of which is the number of full months that have elapsed beginning
on the Grant Date and ending on the date of Termination and the denominator of
which is 36.


(f)            Change in Control.  Except as otherwise provided in a
Participant’s employment agreement, if any, Section 12.1 of the Plan shall
govern the treatment of the TSR RSUs in connection with a Change in Control.


(g)           Committee Discretion to Accelerate Vesting.  Notwithstanding the
foregoing, the Committee may, in its sole discretion (but subject to applicable
law), provide for accelerated vesting of the TSR RSUs at any time and for any
reason.
 
4.            Period of Restriction; Delivery of Unrestricted Share Units.  If
and when TSR RSUs awarded by this Agreement become vested, the Units shall cease
to be liable to be forfeited by the Participant.  By no later than ten (10) days
following the date on which any TSR RSUs awarded hereunder become vested the
Company, subject to satisfaction of the tax withholding requirements under
Section 10 below, shall (i) deliver to the Participant a certificate for a
number of unrestricted Shares equal to the total number of TSR RSUs that vested
on such date and (ii) make a Dividend Equivalent Payment to the Participant with
respect to such TSR RSUs as provided in Section 7.5.5(b) of the Plan.


5.             Dividends and Other Distributions; Voting Rights.


(a)           Section 7.5.5(b) of the Plan shall apply with respect to the TSR
RSUs.


(b)           Participants have no voting rights during period of restrictions
for TSR RSUs.


(c)           Section 7.5.6 of the Plan shall apply with respect to the TSR RSUs
(unless the Committee determines otherwise in any particular case pursuant to
Section 4.3 of the Plan).


6.             No transferability.  No TSR RSU granted hereunder may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated.


7.             Entire Agreement; Amendment.  This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by writing signed by both the Company and the Participant.  The Company
shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.
 
4

--------------------------------------------------------------------------------

8.             Acknowledgment of Participant.  This award of TSR RSUs does not
entitle Participant to any benefit other than that granted under this
Agreement.  Any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.  Participant
understands and accepts that the benefits granted under this Agreement are
entirely at the discretion of the Company and that the Company retains the right
to amend or terminate this Agreement and the Plan at any time, at its sole
discretion and without notice.


9.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.


10.          Withholding of Tax.  As a condition to the distribution of Shares
to the Participant, the Participant shall be required to pay in cash, or to make
other arrangements satisfactory to the Company (including, without limitation,
authorizing withholding from payroll and any other amounts payable to the
Participant), the minimum statutory amount that is sufficient to satisfy any
federal, provincial, state, local and foreign taxes of any kind (including, but
not limited to, the Participant’s FICA and SDI obligations) which the Company,
in its sole discretion, deems necessary to comply with the Code and/or any other
applicable law, rule or regulation with respect to the TSR RSUs.  Unless the tax
withholding obligations of the Company are satisfied, the Company shall have no
obligation to issue a certificate or book-entry transfer for such Shares (except
as required by applicable law).  The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit the
Participant to satisfy his or her tax obligations, in whole or in part by one or
more of the following (without limitation): (a) paying cash, (b) electing to
have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum statutory amount required to be withheld, or (c)
selling a sufficient number of such Shares otherwise deliverable to Participant
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount required to be withheld.


11.           Section 83(b) – U.S. Only.  If the Participant properly elects (as
required by Section 83(b) of the Code) within thirty (30) days after the
issuance of the TSR RSUs to include in gross income for federal income tax
purposes in the year of issuance the Fair Market Value of such TSR RSUs, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company to pay to the Company upon such election, any federal, state or local
taxes required to be withheld with respect to the TSR RSUs.  If the Participant
shall fail to make such payment, the Company shall, to the extent permitted by
law, have the right to deduct from any payment of any kind otherwise due to the
Participant any federal, state or local taxes of any kind required by law to be
withheld with respect to the TSR RSUs, as well as the rights set forth in
Section 10 hereof.  The Participant acknowledges that it is the Participant’s
sole responsibility, and not the Company’s, to file timely and properly the
election under Section 83(b) of the Code and any corresponding provisions of
state tax laws if the Participant elects to make such election, and the
Participant agrees to timely provide the Company with a copy of any such
election.


12.           Acceptance.  The Participant shall forfeit the TSR RSUs if the
Participant does not execute this Agreement within a period of sixty (60) days
from the date that the Participant receives this Agreement (or such other period
as the Committee shall provide).
 
5

--------------------------------------------------------------------------------

13.           Securities Representations.  The TSR RSUs are being issued to the
Participant and this Agreement is being made by the Company in reliance upon the
following express representations and warranties of the Participant.  The
Participant acknowledges, represents and warrants that:


(a)          The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 13.


(b)          If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the TSR RSUs must be held indefinitely unless an
exemption from any applicable resale restrictions is available or the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the TSR RSUs and the Company is under no obligation to register the
TSR RSUs (or to file a “re-offer prospectus”).


(c)          If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Participant understands that (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Shares of the Company, (B) adequate
information concerning the Company is then available to the public, and (C)
other terms and conditions of Rule 144 or any exemption therefrom are complied
with, and (ii) any sale of the vested TSR RSUs hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.


14.           No Right to Employment.  Any questions as to whether and when
there has been a termination of such employment and the cause of such
termination shall be determined in the sole discretion of the Committee. 
Nothing in this Agreement shall interfere with or limit in any way the right of
the Company to terminate the Participant’s employment or service at any time,
for any reason and with or without cause.


15.          Notices.  Any notice which may be required or permitted under this
Agreement shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:


(a)           If such notice is to the Company, to the attention of the General
Counsel of the Company or Secretary of the Company at such other address as the
Company, by notice to the Participant, shall designate in writing from time to
time.


(b)           If such notice is to the Participant, at his/her address as shown
on the Company’s records, or at such other address as the Participant, by notice
to the Company, shall designate in writing from time to time.


16.          Compliance with Laws.  The issuance of the TSR RSUs or unrestricted
Shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act, the Corporations Act, and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto.  The Company shall not be obligated to issue the
TSR RSUs or any of the Shares pursuant to this Agreement if any such issuance
would violate any such requirements.
 
6

--------------------------------------------------------------------------------

17.          Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except as provided by
Section 6 hereof) any part of this Agreement without the prior express written
consent of the Company.


18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.


19.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


20.          Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.


21.          Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


[Remainder of Page Intentionally Left Blank]
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
TRONOX LIMITED
         
By:
             
Name:
           
Title:
           
PARTICIPANT
                     
Name:
   

 
8

--------------------------------------------------------------------------------

EXHIBIT A


A. Schulman, Inc. (SHLM)
Albemarle Corp. (ALB)
Cabot Corp. (CBT)
Celanese Corp. (CE)
The Chemours Company (CC)
Chemtura Corp. (CHMT)
Cliffs Natural Resources, Inc. (CLF)
Eastman Chemical Company EMN)
Ferro Corp. (FOE)
Huntsman Corp. (HUN)
Koppers Inc. (KOP)
Materion Corp. (MTRN)
SunCoke Energy Inc. SXC)
Teck Resources Ltd. (TECK)
Tredegar Corp. (TG)
 
 
9

--------------------------------------------------------------------------------